Exhibit 10.6

 

 

CREDIT AGREEMENT

dated as of

June 5, 2012

between

APEX CLEARING CORPORATION,

as the Borrower

and

PENSON FINANCIAL SERVICES, INC.,

as the Lender

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I DEFINITIONS

     1     

Section 1.01.

  Defined Terms      1     

Section 1.02.

  Terms Generally      3   

ARTICLE II THE ADVANCES

     3     

Section 2.01.

  The Advances      3     

Section 2.02.

  Requests for Advances      4     

Section 2.03.

  Funding of Advances      4     

Section 2.04.

  Termination of the Commitment      4     

Section 2.05.

  Repayment of Advances; Evidence of Debt      4     

Section 2.06.

  Voluntary Prepayments of the Advances      5     

Section 2.07.

  Interest      5     

Section 2.08.

  Payments      5   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     6     

Section 3.01.

  Formation; Powers; Qualification; Subsidiaries      6     

Section 3.02.

  Authorization; Enforceability      6     

Section 3.03.

  Governmental Approvals; No Conflicts      6     

Section 3.04.

  No Event of Default      6   

ARTICLE IV CONDITIONS

     7     

Section 4.01.

  Each Advance      7   

ARTICLE V AFFIRMATIVE COVENANTS

     7     

Section 5.01.

  Notices      7     

Section 5.02.

  Books and Records; Inspection Rights      7     

Section 5.03.

  Further Assurances      8     

Section 5.04.

  Use of Proceeds; Margin Regulations      8     

Section 5.05.

  No Amendment to Apex Credit Agreement      8     

Section 5.06.

  FOCUS Reports and other Information      8   

ARTICLE VI NEGATIVE COVENANTS

     8     

Section 6.01.

  Merger, Sales of Assets      8   

ARTICLE VII EVENTS OF DEFAULT

     8   

ARTICLE VIII MISCELLANEOUS

     10     

Section 8.01.

  Notices      10     

Section 8.02.

  Waivers; Amendments      10     

Section 8.03.

  Expenses; Indemnity; Damage Waiver      11     

Section 8.04.

  Successors and Assigns      11     

Section 8.05.

  Survival      11     

Section 8.06.

  Counterparts; Integration      11     

Section 8.07.

  Severability      12     

Section 8.08.

  Headings      12     

Section 8.09.

  Right of Setoff      12     

Section 8.10

  Governing Law; Consent to Service of Process      12     

Section 8.11

  WAIVER OF JURY TRIAL      13   

 

i



--------------------------------------------------------------------------------

Exhibits

Exhibit A – Form of Advance Request

 

ii



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 5, 2012, between Apex Clearing Corporation, a
New York corporation, as the Borrower (the “Borrower”), and Penson Financial
Services, Inc., a North Carolina limited liability company, as the Lender (the
“Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lender make certain loans available
to it in a principal amount not to exceed $12,000,000 at any time outstanding;
and

WHEREAS, the Lender has agreed to make such loans to the Borrower upon the terms
and conditions set forth herein;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Advance” has the meaning ascribed to such term in Section 2.01 hereof or, when
used with respect to the Apex Credit Agreement, Section 2.01 thereof.

“Advance Request” means a loan request substantially in the form attached hereto
as Exhibit A.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Apex Credit Agreement” means the Credit Agreement dated as of the date hereof
between the Borrower and Apex Clearing Solutions LLC.

“Borrower” has the meaning ascribed to such term in the Preamble hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Commitment” means $12,000,000 as such commitment may be reduced from time to
time pursuant to Section 2.04(b) hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “controlled” have meanings correlative thereto.



--------------------------------------------------------------------------------

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the “Closing Date” as defined in the Assignment and
Assumption Agreement dated on or about May 31, 2012 by and among the Lender,
Apex Clearing Holdings LLC and Apex Clearing Solutions LLC.

“Event of Default” has the meaning assigned to such term in Article VII hereof.

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Lender” has the meaning ascribed to such term in the Preamble hereto.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower or the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or (c) any of the rights
of or benefits available to the Lender under this Agreement.

“Maturity Date” means December 5, 2012, as the same may be accelerated in
accordance with the provisions hereof.

“Obligations” shall mean all present and future obligations and liabilities of
the Borrower of every type and description arising under or in connection with
this Agreement due or to become due to the Lender or any Person entitled to
indemnification pursuant to Section 8.03, or any of their respective successors,
transferees or assigns, and shall include, without limitation, (i) all liability
of the Borrower for principal of and interest on the Advances and (ii) all
liability of the Borrower under this Agreement for any fees, expense
reimbursements and indemnifications.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

2



--------------------------------------------------------------------------------

“Pro Rata Share” means, in respect of this Agreement, 6/11 and, in respect of
the Apex Credit Agreement, 5/11.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of a court, arbitrator or other Governmental
Authority, in each case, applicable to or binding upon such Person or any of its
property or to which such person or any of its property is subject.

“Subsidiary” means any corporation, limited partnership, limited liability
company, or other entity of which securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Borrower.

“Total Advances” means, on any date an Advance is to be made hereunder, the
aggregate principal amount of Advances requested to be made under this Agreement
and under the Apex Credit Agreement.

“Unused Commitment” means the Commitment as in effect on the date of
determination less the aggregate principal amount of all Advances outstanding
hereunder.

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, and Exhibits shall be construed to refer to Articles and Sections of,
and Exhibits to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

ARTICLE II

THE ADVANCES

Section 2.01. The Advances.

(a) Subject to the terms and conditions set forth herein, the Lender agrees to
make a loan to the Borrower in one or more advances (each, an “Advance”) from
time to

 

3



--------------------------------------------------------------------------------

time from the Effective Date to the Maturity Date in each case in a principal
amount not to exceed the Unused Commitment before giving effect to the principal
amount of any such Advance. Subject to the terms and conditions hereof and prior
to the Maturity Date, the Borrower may borrow, prepay and reborrow Advances
hereunder.

(b) The amount of any Advance made hereunder on any date shall be the product of
(i) the Total Advances and (ii) the Pro Rata Share, but shall in no event be
greater than the Unused Commitment.

Section 2.02. Requests for Advances. To request an Advance, the Borrower shall
notify the Lender of such request by delivery of an Advance Request not later
than 10:00 a.m., New York City time, one (1) Business Day before the date of the
proposed Advance or such shorter period as Lender may agree; provided that an
Advance Request may be submitted at any time on the Effective Date for an
Advance to be made on the Business Day after the Effective Date. Each such
Advance Request shall specify the following information in compliance with this
Section 2.02:

(a) the aggregate amount of the requested Advance which shall be not less than
$250,000;

(b) the date of such Advance, which shall be a Business Day and shall be the
same day as the advance made under the Apex Credit Agreement; and

(c) the location and number of the account to which funds are to be disbursed.

Section 2.03. Funding of Advances. The Lender will make the principal amount of
the Advances available to the Borrower by promptly crediting the principal
amount of such Advance to the account designated by the Borrower in the
applicable Advance Request.

Section 2.04. Termination of the Commitment. Unless terminated earlier, the
Commitment shall terminate on the Maturity Date.

Section 2.05. Repayment of Advances; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Lender the then unpaid principal amount
of each Advance, together with all accrued and unpaid interest due and owing
hereunder, on the Maturity Date.

(b) The Lender shall maintain an account in which it shall record (i) the amount
of each Advance made hereunder, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to the Lender
hereunder and (iii) the amount of any sum received by the Lender hereunder.

(c) The entries made in the accounts maintained pursuant to paragraph (b) of
this Section 2.05 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of the Lender to
maintain such account or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Advances and all accrued and unpaid
interest due and owing thereon in accordance with the terms of this Agreement.

 

4



--------------------------------------------------------------------------------

Section 2.06. Voluntary Prepayments of the Advances. (a) The Borrower shall have
the right at any time and from time to time to prepay the principal amount of
any Advance in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section 2.06.

(b) The Borrower shall notify the Lender in writing of any prepayment hereunder
not later than 11:00 a.m., New York City time, one (1) Business Day before the
date of prepayment. Each such notice shall specify the prepayment date and the
principal amount of each Advance or portion thereof to be prepaid. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.07.

Section 2.07. Interest. (a) Except as provided in paragraph (b) below, the
Advances shall bear interest for each day at the rate per annum equal to seven
percent (7%).

(b) If any interest on any Advance or any other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, and upon and during the continuation of an Event of Default, then
Advances and other amounts payable pursuant to this Agreement shall bear
interest, after as well as before judgment, at a rate per annum equal to nine
percent (9%).

(c) Except as provided in paragraphs (d) and (e) below, accrued interest on the
Advances shall be payable in arrears on the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (b) of this Section 2.07 shall be
payable on demand, and (ii) in the event of any repayment or prepayment of the
Advances and accrued interest on the principal amount of the Advance repaid or
prepaid shall be payable on the date of such repayment or prepayment.

(d) All interest hereunder shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

Section 2.08. Payments. (a) The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, or fees or otherwise)
prior to 12:00 noon, New York City time, on the date when due, in immediately
available funds. Any amounts received after such time on any date may, in the
discretion of the Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Lender at 1700 Pacific Avenue, Dallas, TX 75201, facsimile:
(214) 765-1164, attention: Andrew Koslow, or to such other address or account
designated by the Lender. If any payment hereunder shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) All payments of principal or interest hereunder before, at or after the
Maturity Date (whether voluntary or mandatory, upon liquidation, pursuant to any
bankruptcy proceeding or otherwise) shall be made simultaneously with a pro rata
principal payment or interest payment, as the case may be, under the Apex Credit
Agreement. The amount of any such principal or interest payment hereunder shall
be equal to the product of (i) the total aggregate amount of principal or
interest to be paid under Apex Credit Agreement and this

 

5



--------------------------------------------------------------------------------

Agreement on such date, multiplied by (ii) the Pro Rata Share. In the event that
Lender shall receive any repayment or other recovery from Borrower in excess of
its Pro Rata Share to which it is then entitled in accordance with this
Agreement, Lender shall hold such excess amount in trust for the benefit of the
lender under the Apex Credit Agreement and promptly pay over or deliver such
excess to such other lender for application in accordance with the Apex Credit
Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to the Lender that:

Section 3.01. Formation; Powers; Qualification; Subsidiaries. The Borrower and
each of its Subsidiaries is a duly organized, validly existing corporation in
good standing under the laws of the State of New York, has all requisite
corporate power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Section 3.02. Authorization; Enforceability. The execution and delivery of, and
the performance by the Borrower of its obligations under, this Agreement are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate and, if required, shareholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03. Governmental Approvals; No Conflicts. The execution and delivery
by the Borrower of, and the performance by the Borrower of its obligations
under, this Agreement (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable Requirement of Law or the certificate of
incorporation or formation, bylaws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
respective assets or give rise to a right thereunder to require any payment to
be made by the Borrower or any of its Subsidiaries, and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries.

Section 3.04. No Event of Default. No Event of Default or event which with the
giving of notice or mere passage of time or both would constitute an Event of
Default has occurred and is continuing.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

Section 4.01. Each Advance. The obligation of the Lender to make an Advance is
subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Advance, after
giving effect to such Advances and advances under the Apex Credit Agreement.

(b) At the time of and immediately after giving effect to such Advance and
advances under the Apex Credit Agreement, no Default or Event of Default shall
have occurred and be continuing.

(c) Receipt by the Lender of an Advance Request.

(d) A pro rata advance under the Apex Credit Agreement shall have been
simultaneously made in accordance with Section 2.01(b) thereof.

Each Advance shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.01.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitment has expired or been terminated and the principal of and
interest on each Advance and all fees and other amounts payable hereunder shall
have been paid in full the Borrower covenants and agrees with the Lender that:

Section 5.01. Notices. The Borrower will furnish to the Lender prompt written
notice of the following:

(a) the occurrence of any Default or Event of Default; and

(b) the occurrence of any “event of default” under any agreement for borrowed
money or of any material event which, with the lapse of time or notice, or both,
would constitute an “event of default” under any agreement for borrowed money or
the demand of any loan under any agreement for borrowed money, or termination of
or suspension of any commitment or ability to borrow under any agreement for
borrowed money.

Section 5.02. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit the Lender or any representatives designated
by the Lender, upon reasonable prior notice (unless an Event of Default shall
have occurred and be continuing, in which event no such notice shall be
required),

 

7



--------------------------------------------------------------------------------

to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such times as requested by the
Lender.

Section 5.03. Further Assurances. The Borrower will execute any and all further
documents, financing statements, agreements and instruments, and take all
further action that may be required under applicable law, or that the Lender may
reasonably request, in order to effectuate the transactions contemplated by this
Agreement.

Section 5.04. Use of Proceeds; Margin Regulations. The proceeds of any Advance
will be used by the Borrower to (i) fund its customer reserve requirement under
Rule 15c3-3(e) as may arise from time-to-time and/or to generate debit items in
order to offset credit items, in each case, as determined in accordance with the
customer reserve formula in Appendix A to SEC Rule 15c3-3 and/or the SEC’s
guidance regarding proprietary accounts of introducing brokers and dealers set
forth in a “no-action” letter dated November 10, 1998, (ii) to repay any of the
Borrower’s indebtedness for borrowed money that may be outstanding from time to
time and/or (iii) to fund Deposits that the Borrower is required to make with
any Registered clearing agency of which it is a member.

Section 5.05. No Amendment to Apex Credit Agreement. No amendment to, waiver of,
or other modification or side agreement to the Apex Credit Agreement will be
made or entered into without the prior written consent of the Lender.

Section 5.06. FOCUS Reports and other Information. The Borrower shall provide to
the Lender monthly FOCUS reports and such other information respecting the
operations, properties, business or condition (financial or otherwise) of the
Borrower or its Subsidiaries as the Lender may, from time to time, reasonably
request.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitment has expired or terminated and the principal of and interest
on each Advance and all fees and other amounts payable hereunder have been paid
in full, the Borrower covenants and agrees with the Lender that:

Section 6.01. Merger, Sales of Assets. The Borrower will not, and will not
permit any of its Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Advance when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

8



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Advance or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or thereof or waiver hereunder or thereunder shall prove to
have been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause
(a) or (b) of this Article VII), and such failure shall continue unremedied for
a period of fifteen (15) days after notice thereof from the Lender to the
Borrower;

(e) an Event of Default under and as defined in the Article VII of the Apex
Credit Agreement shall have occurred.

(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or its debts, or of a substantial part of its respective
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or for a substantial part of its respective assets, and, in any such
case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(g) the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(f) of this Article VII, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or a Subsidiary, as the case may be, or for a substantial part of
its respective assets, (iv) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;

(h) Borrower’s net capital as defined in, and determined in accordance with,
Rule 15c3 1 of the Securities and Exchange Commission, shall be less than five
percent (5.0%) of its debit balances for five (5) consecutive Business Days; or

(i) FINRA or the Securities and Exchange Commission, as applicable, shall revoke
the registration of the Borrower as a broker or shall suspend or revoke the
Borrower’s status as a member organization thereof;

then, and in every such event (other than an event described in clause (f) or
(g) of this Article VII), and at any time thereafter during the continuance of
such event, the Lender may by notice

 

9



--------------------------------------------------------------------------------

to the Borrower, take any of the following actions, at the same or different
times: (i) terminate the Commitment, and thereupon the Commitment shall
terminate immediately, (ii) declare the Advances then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Advances so declared to be due and payable, together with
accrued interest thereon and all other Obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and (iii) pursue its other rights and remedies hereunder; and in
case of any event described in clause (f) or (g) of this Article VII, the
Commitment shall automatically terminate and the principal of the Advances then
outstanding, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Notices. (a) All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier or email,
as follows:

(i) if to the Borrower, to it at 141 W. Jackson Blvd., Suite 500, Chicago, IL
60604, email: legal@peak6.com, attention: Finance Department; and

(ii) if to the Lender, to it at 1700 Pacific Avenue, Dallas, TX 75201,
facsimile: (214) 765-1164, attention: Andrew Koslow.

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

(c) Either party hereto may change its address or telecopier number for notices
and other communications hereunder by notice to the other party hereto.

Section 8.02. Waivers; Amendments. (a) No failure or delay by the Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder and are
cumulative and are not exclusive of any rights or remedies that it would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be in writing signed by the Lender, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of an
Advance shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Lender may have had notice or knowledge of such
Default or Event of Default at the time.

 

10



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof or thereof may be amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Lender.

Section 8.03. Expenses; Indemnity; Damage Waiver. The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Lender and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Lender), in connection with the preparation, regulation, execution, delivery and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Lender (including the fees, charges and disbursements of any
counsel for the Lender) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement, including its rights under this
Section 8.03, or (B) in connection with the Advances made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.

Section 8.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that neither party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the other party (and any attempted assignment or transfer without
such consent shall be null and void); provided that the Lender may assign its
rights under this agreement by operation of law pursuant to a merger of such
Lender into another Person or as part of a sale by such Lender of all or
substantially all of its assets.

Section 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Lender and shall survive the
execution and delivery of this Agreement and the making of any Advances,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
or Event of Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Advance or any fee or
any other amount payable under this Agreement is outstanding and unpaid and so
long as the Commitment have not expired or terminated. The provisions of
Section 8.03 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Advances and the Commitment or the termination of this Agreement or any
provision hereof.

Section 8.06. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Lender constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

 

11



--------------------------------------------------------------------------------

Section 8.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 8.08. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 8.09. Right of Setoff. The Borrower is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all obligations at any time owing by the Borrower to the Lender
hereunder against the amount of any and all claims (whether or not matured) that
have been made in writing for amounts owing to the Borrower under the Assignment
and Assumption Agreement dated on or about May 31, 2012 by and among the Lender,
Apex Clearing Holdings, LLC and Apex Clearing Solutions, LLC, the Transition
Services Agreement referred to therein and the other Transaction Documents
referred to therein (collectively, the “Other Agreements”) and which remain
unpaid after five (5) Business Days. If the proper amount of any such claim is
subsequently agreed by the parties or finally determined by a court of competent
jurisdiction to be less than the amount of a corresponding offset hereunder,
Borrower will promptly pay the amount of such difference to Lender, together
with simple interest at a rate per annum of 11 percent from the date of setoff
to the date of payment

Section 8.10. Governing Law; Consent to Service of Process. (a) THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Borrower or its properties in the courts
of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this

 

12



--------------------------------------------------------------------------------

Agreement in any court referred to in paragraph (b) of this Section 8.10. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 8.11. WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE LENDER HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH OF THE BORROWER AND THE LENDER HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.11.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

APEX CLEARING CORPORATION,

as the Borrower

By  

 

Name:   Title:   PENSON FINANCIAL SERVICES, INC., as the Lender By  

 

Name:   Title:  

Signature Page to Credit Agreement